Reverse Mtge. Solutions, Inc. v McLeod (2019 NY Slip Op 05925)





Reverse Mtge. Solutions, Inc. v McLeod


2019 NY Slip Op 05925


Decided on July 31, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 31, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ.


659 CA 18-02200

[*1]REVERSE MORTGAGE SOLUTIONS, INC., PLAINTIFF-APPELLANT,
vC. DEWEY MCLEOD, AS EXECUTOR OF THE LAST WILL AND TESTAMENT OF VIRGINIA C. MCLEOD, ALSO KNOWN AS VIRGINIA MCLEOD, DEFENDANT-RESPONDENT, ET AL., DEFENDANTS. 


ALDRIDGE PITE LLP, MELVILLE (KENNETH SHEEHAN OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
ROBERT A. SCHWARTZ, ROCHESTER, FOR DEFENDANT-RESPONDENT.

	Appeal from an order of the Supreme Court, Monroe County (John M. Owens, A.J.), entered April 19, 2018. The order, among other things, granted the cross motion of defendant-respondent to dismiss the complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 13 and July 13, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: July 31, 2019
Mark W. Bennett
Clerk of the Court